Order entered June 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00911-CV

  ROGELIO SANTANDER SR. AND JULIA GARCIA, INDIVIDUALLY
   AND AS CO-ADMINISTRATORS OF THE ESTATE OF ROGELIO
      SANTANDER JR., AND CRYSTAL ALMEIDA, Appellants

                                        V.

   CHAD SEWARD, HOME DEPOT U.S.A., INC., AND POINT 2 POINT
             GLOBAL SECURITY, INC., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07132

                                     ORDER

      Before the Court is appellees Chad Seward and Point 2 Point Global

Security, Inc.’s June 3, 2022 third unopposed motion to extend time to file their

brief. They seek an extension to June 20, 2022.

      We GRANT the motion and ORDER Seward and Point 2 Point’s brief be

filed no later than June 20, 2022. Appellants’ reply brief shall be filed no later

than July 11, 2022. See TEX. R. APP. P. 38.6(c).

                                             /s/   KEN MOLBERG
                                                   JUSTICE